Application/Control Number: 15/883,997	Page 2

Art Unit:  2153	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to amendment filed on 3/17/22 and interview on 4/12/22.  This is a divisional application.
Claims 1, 3, 6-11, 13, 16-28 are pending.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most relevant page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).




Claim Analysis

System claim 1 has been carefully analyzed for non-statutory subject matter.
Claim 1 is determined statutory at least based on the subject matter claimed comprising 
“non-transitory memory… storing computing instructions… to run on… processing modules” in view of paragraph 96 defining the processing module as a “computational circuit”, hence, system claims 1-10 (or pending claims) comprise hardware/machine.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPN. 2014/0067477) in view of Fox et al (USPN. 7,069,232), further in view of Thompson et al (USPN. 2013/0019163).

Regarding claims 1 and 11, Zhao discloses a system and method comprising:
one or more processors (figs. 1 and 5);
a database system comprising a first database cluster H and a second database cluster L (fig. 1 par. 16, databases); and
one or more non-transitory memory storage modules storing computing instructions configured to run on the one or more processors and cause the processors to perform the functions comprising (figs. 1 and 5):
creating a first mapping of a product to search terms for the product on a first social media platform (fig. 3, par. 38, provide new product trend information responsive to user request);
analyzing a first popularity factor of the product on the first social media platform during a first time period (fig. 3, items 310-314, par. 38, updated time period from user, lookup purchase history DB and transmit type of merchandise/product);
analyzing a second popularity factor of the product on the first social media platform during a second time period different from the first time period (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402, lookup purchase history DB and transmit type of merchandise/product, wherein Trend Category is based on popular, price decrease and the like, item 404: note that loop to change date/time can be repeated).  Zhao further teaches comparing different products for the same time period (fig. 4, item 406, pars. 43-44, number of items/products and bar-graph selected, Zhao), but Zhao does not explicitly teach comparing the same product at different times hence does not teach the claimed, “comparing the first popularity factor of the product on the first social media platform with the second popularity factor of the product on the first social media platform to create a first popularity trend signal of the product”.
However, Fox teaches comparing the same product at different times (figs. 4, product “summer Dresses” compared desirability during past years 1997-1999, see col. 14, lines 6-23 and Abstract) and therefore teaches “comparing the first popularity factor of the product on the first social media platform with the second popularity factor of the product on the first social media platform to create a first popularity trend signal of the product” (figs. 4, 6A, 6B and 7, product “summer Dresses” or product proxies i.e., raincoats and umbrellas compared desirability during past years 1997-1999 selections forecast and sales, for types of weather seasons rain vs sunny, col. 16, line 51 to col. 17, line 7, Fox).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement Fox multiple graph comparisons and interface using multiple time/date filters/comparisons (figs. 4, 6A and 6B, Fox) into Zhao graphs/interface (fig. 4, items 402-406, Zhao).  One would have been motivated to implement Fox interface with Zhao to enhance product popularity/sales visualizations using the additional multiple time/date filter functionality (figs. 4, 6A and 6B, Abstract, Fox).
Zhao in view of Fox teach,
Determining a likelihood of access of a record containing information about the product by entering the first popularity trend signal into a machine learning model trained on one or more training feature vectors (col. 14, lines 14-23, “predicted favorability” by analyzing product trend based on different time periods i.e., seasons wherein summer dresses are the record/product and predicted favorability for the current year includes learning based past weather and predicted current year weather for the product, see figs 3-4 and predicted weather, season, see also the impact and parameters of price/cost based on weather, col. 4, lines 20-34, Fox), wherein the one or more training feature vectors comprise a concatenated sequence of sales data for the product for different time periods ending with one or more labels (col. 13, lines 47-65, “likelihood of sales of the specified product in the specified geographic location based on historical weather and sales data”.  Note that the feature vector is equated to time, and the concatenated sequence of sales is mapped to the historical weather which comprises different times/days and sales data, Fox.  See Applicant’s example of vector based on time at par. 133.  Sequence of sales is equated to time of sales, such as based on weather and time.  In addition see figs. 4, product “summer Dresses” compared desirability during past years 1997-1999, see col. 14, lines 6-23 Fox).  To the degree that Zhao in view of Fox do not explicitly teach a supervised machine learning model as claimed, Thompson teaches a trainable classifier by using a support vector machine algorithm (par. 31, SVM algorithm, Thompson).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to implement Thompson SVM algorithm to Zhao/Fox product/dress data based on collected and predicted season/weather statistics.  One would have been motivated to use SVM in Zhao/Fox system to minimize errors in the training model (par. 31, “minimize errors in the training model”, Thompson).
Zhao, Fox and Thompson combined teach,
storing the record containing the information about the product in either a first database cluster H or a second database cluster L based on the likelihood of access of the record (figs. 6-0 and 7, production of presentation output using GIS transformations and GIS time comparisons and col. 14, lines 18-23, predicted favorability determines likelihood of access of the record, Fox).
(*Note:  second, third fourth popularity is herein interchangeable as any other popularity with respective time period)

Regarding claims 3 and 13 Zhao, Fox and Thompson combined teach,
wherein the computing instructions are further configured to perform further functions: (fig. 4, plurality of products, Zhao)
creating a second mapping of the product to search terms for the product a second social media platform (fig. 4, item 402, products analyzed from different physical/virtual stores/shops, Zhao);
analyzing (Note* that second, third fourth popularity is herein interchangeable as any other popularity with respective time period) a second popularity factor of the distinct product in the set of distinct products on the second social media platform during a fifth time period (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402, lookup purchase history DB and transmit type of merchandise/product, wherein Trend Category is based on popular, price decrease and the like, item 404: note that loop to change date/time can be repeated, Zhao);
analyzing a second popularity factor of the product on the second social media platform during a sixth time period different from the fifth time period (fig. 4, items 402-406, different dates selected, Zhao);
comparing the third popularity factor of the product on the second social media platform with the second popularity factor of the product on the second social media platform to create a second popularity trend signal of the product (figs. 4, 6A, 6B and 7, product “summer Dresses” or product proxies i.e., raincoats and umbrellas compared desirability during past years 1997-1999 forecast and sales, and predicts favorability using weather forecast model for future year 2000, and or for types of weather seasons rain vs sunny, col. 16, line 51 to col. 17, line 7, Fox: note that a number of time periods can be used to forecast current/future year, Fox);	
combining the first popularity trend signal of the product and the second popularity trend signal of the product to create an aggregate popularity trend signal of the product (figs. 4, 6A, 6B and 7, product “summer Dresses” or product proxies i.e., raincoats and umbrellas compared desirability during past years 1997-1999 forecast and sales, and predicts favorability using weather forecast model for future year 2000, and or for types of weather seasons rain vs sunny based on previous/aggregated product activity, col. 14, lines 6-22 and col. 16, line 51 to col. 17, line 7, Fox: note that a number of time periods can be used to forecast current/future year, Fox); and
storing the record in either the first database cluster H or the second database cluster L using aggregate popularity trend signal of the product (figs. 6-0 and 7, production of presentation output using GIS transformations and GIS time comparisons, and see related text, Fox).

Regarding claims 6 and 16, Zhao, Fox and Thompson combined teach,
wherein a time gap exists between the first time period and the second time period (fig. 4, different time periods, no overlap, i.e., dry and wet, Zhao and fig. 4, Fox).

Regarding claims 7 and 17 Zhao, Fox and Thompson combined teach,
wherein the first time period and the second time period overlap (fig. 4, different time periods, overlap of months, Zhao, and fig. 4 and Table 1, col. 15, cold and very cold periods, Fox).

Regarding claims 8 and 18, Zhao, Fox and Thompson combined teach,
the first database cluster H is stored on a first database server (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402 wherein data of a virtual store/server is collected, lookup purchase history DB and transmit type of merchandise/product, items 402 and 404, Zhao);;
the second database cluster L is stored on a second database server different than the first database server (fig. 3 and 4, lookup purchase history DB and transmit type of merchandise/product for a different online store/server, items 402 and 404, Zhao); and
the first database server has greater processing capabilities than the second database server (figs. 3 and 4, online stores comprise different hardware capabilities including server processing speed, Zhao),
the record is stored on the first database server when the likelihood of access of record exceeds a threshold (figs. 3 and 4, online stores comprise different hardware capabilities including server processing speed and store data according to access, i.e., hot/cold data, Zhao),
(Note that storing data on a plurality of servers wherein servers comprise different processing capabilities is well known and used in most online shopping servers.  For more information please refer to  figs. 1-4, databases 202, 304, 408, 416 and 430, pars. 32, 34, 35 and 37 search results/history pertaining to products are stored and clicked/selected products are stored in respective databases, (USPN. 20140067786), Newey).

Regarding claims 9 and 19, Zhao, Fox and Thompson combined teach,
wherein the computing instructions are further configured to perform:
placing the first popularity trend signal in a feature vector (figs. 4A, 6A-B, Legend values for product features based on popularity such as sales in view of the weather/seasons, Fox); and
determining the likelihood of access of the record further comprises:
entering the feature vector into the machine learning model (figs. 4A and 6A-H, storing product features in tables based on categories/time using vectors/values, Fox).

Regarding claims 10 and 20, Zhao, Fox and Thompson combined teach,
, wherein the first mapping of the product to the search terms on the first social media platform comprises at least one of a generic mention or a specific mention (figs. 6A-H, specific product analysis vs category/combined product analysis i.e., umbrellas and wipers, Fox).

Regarding claims 21 and 22, Zhao, Fox and Thompson combined teach,
increasing or decreasing the likelihood of access of the record based on a previous storage location of the record (fig. 3 and 4, items 310-314, par. 38, updated time period from user items 314 and 402, lookup purchase history DB and transmit type of merchandise/product, wherein Trend Category is based on popular, price decrease and the like, par. 42, item 404, Zhao).

Regarding claims 23 and 24, Zhao, Fox and Thompson combined,
do not explicitly teach increasing or decreasing the likelihood of access of the record based on a white list status of the record.  However, Zhao teaches popular trend category products with percentage increase trends along with price increase and price decrease categories (pars. 42, trends, Zhao).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to modify Zhao product category trends and percentage increase trends to derive at manipulating likelihood of access of records based on the popularity of the product (par. 42, Zhao).  One would have been motivated to categorize products effectively.

Regarding claims 25 and 26, Zhao/Fox/Thompson teach the supervised machine learning model comprises one or more of a perception, a support vector machine, or a relevance vector machine (pars. 31, SVM/ Support vector machine, Thompson).

Regarding claims 27 and 28 Zhao/Fox/Thompson teach the supervised machine learning model is trained on a cost vector comprising an acceptable value for Type-I error for the supervised machine learning model concatenated to an acceptable value of Type-II error for the supervised machine learning model (pars. 31, SVM/ Support vector machine classifies text into multiple categories, this minimizes errors by maximizing separation margins between classes and thus concatenates or groups to different types of errors based on classes of data, i.e., topics and types of data, Thompson).


Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. See remarks below:
Applicant alleges that common knowledge is used in the rejection.
Examiner disagrees.  The rejection is based on obviousness.  
The historical weather and sales data is used to determine the likelihood of sales of the specified product such as dresses, as rejected above.

Applicant alleges that the claim language under BRI must be present in the prior art.
Examiner agrees.  The Office uses the specification to interpret the claim limitations and best match the prior art content with the invention, as a whole.  Examiner reminds the applicant that BRI or  interpretation of the claimed subject matter in view of the submitted Specification is sufficient in rejecting the content on the merits as long as the scope of the content is covered.

Applicant alleges that the prior art does not teach supervised trained learning  comprising a product.
Examiner disagrees.  Please refer to the obviousness rejection comprising a learning model for a specific product such as dresses.  This topic was discussed in detail during the 4/12/22 interview after the amended was submitted and discussed.  Consensus on broad reasonable interpretation was reached.

With regard to dependent claims, Applicant does not argue or specify any reasons why he believes the claims are allowable but appears to rely on the independent dependency.
Please refer to the main allegation regarding independent claims 1 and 11.  Predicted favorability clearly involves the use of learning machine behavior based in part on product, weather and category trends, as taught by Zhao in view of Fox, and further in view of Thompson.
All issues are believed moot.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 15, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153